Citation Nr: 0822334	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an excision of an ossicle of the 
right patellar tendon. 

2.  Entitlement to an increased (compensable) evaluation of 
residual scar of an excision of an ossicle of the right 
patellar tendon.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Carole R. Kammel


INTRODUCTION

The veteran had military service from February 1986 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted a separate 
evaluation for the residuals of an excision of an ossicle of 
the right patellar tendon.  An initial noncompensable 
evaluation was assigned, effective July 27, 2005.  By that 
same rating decision the RO denied an increased (compensable) 
evaluation for the residual scar of an excision of an ossicle 
of the right patellar tendon.  These disabilities had 
previously been evaluated as a single disability prior to 
this rating decision.  The veteran timely appealed the RO's 
October 2005 rating action to the Board.  

In January 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  A 
copy of the hearing transcript has been associated with the 
claims file.  

During the above-referenced hearing, the veteran testified 
that his claim for an initial evaluation in excess of 10 
percent for residuals of a removal of an ossicle from the 
right patella tendon encompassed his claim for an increased 
evaluation for the residual scar of the right patella tendon.  
While a statement of the case addressing the issue of 
entitlement to an increased (compensable) evaluation of 
residuals scar of an excision of an ossicle of the right 
patellar tendon is not of record,  the Board finds that in 
view of the veteran's testimony, the statement of the case on 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a removal of an ossicle of the 
right patellar tendon and its substantive appeal, puts the 
claim for an increased evaluation for residuals, scar, for 
excision of an ossicle of the right patellar tendon within 
the Board's jurisdiction.  Thus, the issues that are ripe for 
appellate review are the ones listed on the title page. 

The issue of entitlement to an increased (compensable) 
evaluation for residuals, scar, excision of an ossicle of the 
right patellar tendon is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the award of service connection, the veteran's 
residuals of an excision of an ossicle of the right patellar 
tendon shows that the right knee retains at least 75 degrees 
of flexion, with no more than minimal loss of function; there 
is no objective evidence of instability or arthritis of the 
right knee. 

2.  Since July 26, 2006, the veteran demonstrated limitation 
of extension of the right knee to 5 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of an excision of an ossicle of the 
right patellar tendon have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2007).

2.  Since July 26, 2006, the criteria for a separate 
noncompensable evaluation for limitation of right leg 
extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5261 (2007); VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

	Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 FR 23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
August 2005.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The August 2005 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disabilities.  It also noted that VA would assist the 
veteran in obtaining employment records, thereby notifying 
him that the effect of his disability on his employment was 
relevant.  This information was provided to the veteran prior 
to the initial adjudication of his claim.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his May 2006 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield.  It did, however, provide actual 
knowledge to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not certified to the Board until January 2007, 
approximately one year after the SOC.  He was given an 
additional period of 90 days to submit additional argument 
and evidence or to request a hearing after the case was 
certified.  The veteran then offered testimony at a hearing 
in January 2008.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  The veteran's arguments 
in the November 2005 notice of disagreement also displayed 
knowledge of the symptomatology required for higher 
evaluations for his disabilities, and he specifically refers 
to his ability to bend his leg to 80 degrees.  He further 
argued that this measurement did not take into account the 
pain produced on movement of his knee.  The Board concludes 
that while the veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the more his limitation of 
motion is impaired, the higher the evaluation that will be 
assigned.  Therefore, the Board finds that the duty to notify 
the veteran in his claim for increased evaluations has been 
met.  

       Duty to Assist

Regarding VA's duty to assist the veteran with his initial 
evaluation claim on appeal, relevant service and post-service 
VA examination and clinical treatment reports, along with 
statements and testimony of the veteran and his 
representative, have been associated with the claims files.  
In August 2005 and July 2006, VA examined the veteran to 
determine the extent and severity of the service-connected 
residuals of an excision of an ossicle of the right patellar 
tendon.  Copies of the aforementioned VA examination reports 
are contained in the claims file.  Overall, the Board finds 
the evidence of record adequate for evaluating the veteran's 
initial evaluation claim.

II.  Relevant Laws and Regulations

	Initial Evaluations-general criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

       Specific rating criteria

In an appealed October 2005 rating decision, the RO, in part, 
granted service connection for residuals of an excision of an 
ossicle of right patellar tendon, on the basis of in-service 
treatment for the foregoing disability.  An initial 10 
percent evaluation was assigned, effective from July 27, 
2005.  The initial 10 percent evaluation was assigned under 
Diagnostic Code (DC) 5260, the DC used for evaluation of 
limitation of flexion of the knee joint.  See, 38 C.F.R. 
§ 4.71a, 
DC 5260 (2007).  

Under DC 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4,71a, DC 5260. 

Under DC 5261 limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.  Id. 

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as degenerative arthritis.

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003 and 5010 (2007). 

Under DC 5257 (for impairment of the knee), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability. 
38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258 
(2007).  

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II.

	General Counsel Opinions

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23- 
97; 62 Fed. Reg. 63,604 (1997).  When a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59 (2007).

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

	Orthopedic Criteria

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  VA must consider any part of the musculoskeletal 
system that becomes painful on use to be "seriously 
disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
diagnostic code provisions relate to arthritis, as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). 

III.  Factual Background

When evaluated by VA in December 2001, the veteran 
demonstrated extension and flexion of the right knee from 
zero to 130 degrees.  The knees were stable to anterior-
posterior and varus-valgus stress.  The veteran's 
patellofemoral joint was exquisitely tender to palpation.  
There was 1+ effusion in the right knee.  There were no focal 
or sensory deficits in the right lower extremity; he had 2+ 
dorsalis pedis.  X-rays of the right knee, performed by VA in 
December 2001, revealed well-preserved joint spaces; no bony 
abnormalities or effusions were seen.  A diagnosis referable 
to the right knee was not provided. 

An August 2005 VA orthopedic examination reports shows that 
the veteran had extension and flexion of the right knee to 
zero and 90 degrees with pain, respectively.  The VA examiner  
noted that with repetitive range of motion of the right knee, 
the veteran lost an additional 10 degrees of flexion.  There 
was no evidence of any crepitus or varus or valgus increased 
laxity.  Lachman and anterior drawer maneuvers showed no 
findings of an endpoint; however, there was a good endpoint 
with posterior drawer maneuver.  The examiner deferred a 
diagnosis until a magnetic resonance imaging (MRI) of the 
right knee was performed. 

VA outpatient reports, dated from April to November 2005, 
contain clinical findings referable to the right knee, which 
are similar to those reported in the preceding paragraph.  A 
MRI of the right knee, performed in November 2005, was 
negative for any evidence of any tears, meniscal or 
otherwise, in the right knee.  The anterior and posterior 
cruciate ligaments were noted to have been intact. 

A July 2006 VA orthopedic examination report shows that the 
veteran had extension and flexion of the right knee from five 
to 75 degrees, respectively, with severe pain on entire range 
of motion.  The examiner stated that he did not feel as if 
the veteran had put forth his best effort during the 
examination. In this regard, the examiner stated that while 
the veteran only demonstrated flexion of the right knee to 75 
degrees upon evaluation, prior to that time, he sat in a 
chair with his knee flexed to 90 degrees without any 
discomfort.  The veteran did, however, show severe tenderness 
to palpation over the tibia tubercle, which, as determined by 
the examiner, seemed out of proportion to any level of 
pressure applied to said area.  There was no evidence of any 
joint warmth effusion, erythema, or crepitus.  The remainder 
of the [right] knee was nontender and stable without any 
ligamentous laxity in any directions.  X-rays of the right 
knee were noted to have been normal. A diagnosis of right 
patellar tendonitis was recorded.  The July 2006 VA examiner 
concluded that the level of pain, as well as the decreased 
range of motion [of the right knee], was out of proportion to 
examination and X-ray findings.  The examiner could not 
discern why the veteran wore a knee brace, as there was no 
objective evidence on clinical evaluation of any decrease in 
stability or recurrent subluxation.  

IV.  Analysis

After a careful review of medical evidence of record, the 
Board finds that an initial evaluation in excess of 10 
percent for residuals of an excision of an ossicle of the 
right patellar tendon is not warranted.  In reaching the 
foregoing determination, the Board observes that the above-
referenced VA medical evidence in no way indicates limitation 
of flexion of the right knee to 30 degrees, even taking into 
account any functional loss shown upon examination.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  In this regard, when evaluated by VA in July 
2006, the veteran admitted that neither his job or daily 
living activities had been affected by this service-connected 
right knee disability.  

There is also no evidence of moderate recurrent subluxation 
or lateral instability of the knee (20 percent evaluation 
under Diagnostic Code 5257); dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint (20 percent evaluation under Diagnostic Code 5258); 
or extension limited to 15 degrees (20 percent evaluation 
under Diagnostic Code 5261).

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  As the medical 
evidence is devoid of any clinical findings of instability 
and arthritis of the right knee, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  

There is, however, a basis for a separate noncompensable 
evaluation for limitation of extension of the right knee.  To 
this end, VA examination report, dated July 26, 2006, 
revealed that the veteran had extension of the right knee to 
five degrees, which is sufficient limitation of extension (5 
degrees) for a zero percent evaluation under Diagnostic Code 
5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Thus, the 
veteran is entitled to a separate noncompensable evaluation 
for limitation of extension of the right knee.  Id.  

Extraschedular Consideration

Finally, the veteran has submitted no evidence showing that 
his orthopedic right knee disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  Indeed, and as not previously herein, veteran 
has indicated that his service-connected right knee 
disability has not interfered with his current employment.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for retropatellar pain syndrome of 
the left knee, with degenerative arthritis, and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of an excision of a right ossicle from the right 
patellar tendon is denied. 

Entitlement to a separate noncompensable percent disability 
rating for limitation of extension of the right knee is 
granted.


REMAND

After a careful review of the evidence of record, the Board 
finds that additional substantive development is necessary 
prior to appellate review of the increased evaluation claim 
for residuals, scar, excision of an ossicle from the right 
patellar tendon.  

During a January 2008 hearing before the undersigned, the 
veteran, along with his representative, testified that as the 
service-connected right knee scar should be evaluated under 
DC 7804--the DC used for rating tender and painful scars--as 
opposed to DC 7805, limitation of function of the part 
affected by the scar.  To this end, the veteran maintained 
that his right knee scar was constantly painful, especially 
when touched.  (see, Transcript (T.) at pages(pgs.) 3-4).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  As the RO received the veteran's claim for 
increase for the service-connected right knee scar on July 
27, 2005, the post-August 20, 2002 rating criteria are 
applicable to his claim.  To this end, the May 2006 Statement 
of the Case did not contain any reference to the post-August 
2002 rating criteria.

More importantly, with the exception of an August 2005 VA 
examination report, which contained a finding that the 
veteran's right knee scar was six centimeters in length, the 
remainder of the medical evidence, such as VA outpatient 
reports, dated from April to November 2005, and July 2006 VA 
examination report, are devoid of any clinical findings that 
would provide for evaluation of the right knee scar under the 
applicable post August 20, 2002 rating criteria.  See, 
38 C.F.R. § 4.118,  Diagnostic Codes 7801 to 7804 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and severity of 
the service-connected right knee scar.  
The examiner(s) should thoroughly review 
the claims file in conjunction with 
evaluating the veteran.  To ensure a 
thorough examination, the AOJ should 
ensure the following:  

*	The examiner should be provided a 
copy of the applicable rating 
criteria for evaluating scars (other 
than involving areas of the head, 
face or neck), found at 38 C.F.R. § 
4.118, Diagnostic Codes 7801 to 7805 
(2007), in order to ensure that 
his/her findings are pertinent to 
the applicable rating criteria.  

*	The examiner should comment on all 
signs and symptoms that are 
attributable to the veteran's right 
knee scar, including, but not 
limited to, the size of the specific 
scar or the size of the area 
affected (in square inches or 
centimeters).  

*	The examiner must also note whether 
the residual scarring is deep (i.e. 
associated with soft tissue damage) 
or superficial (i.e. not associated 
with soft tissue damage); whether 
there is any tenderness on palpation 
of the right knee scar; and, whether 
the right knee scar is superficial, 
poorly nourished with repeated 
ulceration. 

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

2.  Thereafter, readjudicate the claim 
for an increased (compensable) evaluation 
for the veteran's service-connected 
residuals, scar, excision of an ossicle 
of the right patellar tendon.  If the 
maximum benefit sought remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, which contains the post-August 
20, 2002 skin rating criteria, and an 
adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examinations may result in the 
denial of his claim. 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


